NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
RATES TECHN0L0GY, INC.,
Pz¢mm'f;§ ~
AND
JAMES B. HICKS,
Plain,tiff-Appellant,
V.
MEDIATRIX TELECOM, INC. AND
MEDIA5 CORPORATION, -
Defendants-Appel£ees,
AND
BURKE, WILLIAMS & SORENSEN, LLP,
Defendan,t.
2011-1384
Appea1 from the United States District C0urt for the
Eastern District of New Y0rk in case n0. 05-CV-2755,
Judge J0anna Seybert.
ON MOTION
ORDER

RATES TECH V. MEDIATRIX TELECOM 2
Mediatr:ix Telecom, Inc. and Media5 Corporation
move for a 14-day extension of ti1ne, until November 10,
2011, to file its response brief.
Upon consideration thereof
IT ls ORDERED THAT;
The motion for an extension of time is granted
FoR THE CoUR'r
 2 7  /s/ Jan Horbaly
Date J an Horba1y
Clerk
oct Ja1nes B. Hicks, Esq.
Ethan HorWitz, Esq. __
FlLED
u.s. comm oF is ron
321 ms mnERAiPrffzi:un
0CT 2 7 2011
.IAN HORBAL\'
CLERK